Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hsiu-Ming Saunders on March 7, 2022.

The application has been amended as follows: 

1. (Currently amended) A conjugate comprising:
(a) an isolated or a synthetic targeting peptide comprising an amino acid sequence that is at least 90% identical to SEQ ID NO: 8; and 
(b) a component, to which the targeting peptide is conjugated, the component being selected from the group consisting of polymeric micelles, lipoprotein-based drug carriers, nanoparticle drug carriers, a chemotherapeutic agent, a micelle, a liposome, dendrimers, a polymer, a lipid, an oligonucleotide, a peptide, a polypeptide, a protein, a prostate cancer cell, a stem cell, and an imaging agent, 
wherein the component is not an M13 phage.

and that is conjugated to a component selected from the group consisting of a liposome, a PEGylated liposome, a nanoparticle, or an imaging agent, wherein the component is not an M13 phage.

Cancel claim 12.

In claim 20, line 1, delete “claim 3” and insert --claim 9-- therefor.

Support for the exclusion of M13 phage is found in the example at p. 6 line 29 - p. 7, line 9 of the original specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art to lead one of ordinary skill in the art to select SEQ ID NO: 8 from the Ph.D.-12 library (New England Biolabs, Ph.D.TM Phage Display Libraries, Instruction Manual, version 1.1, published October 2012) and conjugate it to a component other than the M13 phage. Furthermore, there is no teaching or suggestion in the prior art to use SEQ ID NO: 8 to image, detect, target or treat prostate cancer cells.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654